Citation Nr: 1620997	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Evaluation of asbestosis, rated as non-compensable prior to November 6, 2015, and over 30 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1956 to June 1960. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The matter was remanded in April 2015.  Following examination a 30 percent rating was assigned as of the date of the examination.  This is not the maximum rating and the matter remains on appeal as cited on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2015 remand, the Board directed VA to obtain an additional examination to determine the nature and severity of the Veteran's asbestosis disability.

The Veteran was afforded a VA examination in November 2015.  The Board directed the VA examiner to address a June 2002 pulmonary function test (PFT) from a private provider and provide an opinion on whether the results from the June 2002 PFT were consistent with the results from a June 2012 VA PFT.  

The November 2015 VA examination showed pre-bronchodilator results of DLCO(SB) were 111 percent of predicted, however, no post-bronchodilator results were included in the report and the VA examiner did not provide an explanation as to why the DLCO(SB) testing was not completed.  It may be, in view of the high reading without bronchodilator application, that a post reading was not indicated.  That should be explained to make the examination complete for evaluation purposes.

The examiner was specifically directed in the July 2015 remand to should explain why the DLCO(SB) test is not useful or valid.  Although the examiner offered some discussion of the regarding the DLCO(SB) results on pre-bronchodilator, the Board is uncertain as to the examiner's rationale for not completing this test.  Additionally, the examiner did not provide an opinion as to whether the June 2012 VA findings are consistent with the private findings that have been submitted (see June 2002 results from Dr. J.B.).  

Accordingly, the Board finds that additional development is warranted to address the directives from the July 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  

Further, the Board notes that there are no VA treatment records currently associated with the claims file.  On remand, the RO should obtain any relevant treatment records that are in the possession of the Veteran's Health Administration.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records.  All attempts to obtain records should be documented in the claims folder.  The Veteran should be contacted to assist in identifying any pertinent records.

2.  Forward the claims file to the examiner who conducted the November 2015 VA examination for followup.  If that examiner is unavailable, forward the record to a similarly situated examiner for review.  In part the examiner should explain why there is no post-bronchodilator reading reported.  If it was not indicated due to the pre-bronchodilator reading, that should be set out.

The VA examiner is also requested to provide the following opinion:  Whether VA findings are consistent with the private findings that have been submitted (see June 2002 results from Dr. J.B.).  To the extent that there are significant inconsistencies, a medical rationale should be offered if possible.  If the DLCO(SB) test is not useful or valid, the examiner should explain why.  If the PFTs do not reflect the Veteran's current pulmonary function, the examiner should explain why.

3.  Thereafter, take any further development action that is deemed warranted and re-adjudicate the claims.  If the benefit sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




